Walker, J.
The appellants were indicted at the Spring-term of the District Court of Grimes county for the year 1868. They were charged with selling intoxicating liquors, in quantities less than a quart, to one E. H. Giezel, without having first obtained license to sell. The defendants pleafi guilty to-the facts, but set up an answer in avoidance of the penalty. The court ruled the answer insufficient to bar the action, and the jury fixed the fine at $100.
We will say here that the indictment was void. The defendants should have been indicted as individuals, and not as a partnership firm. But they took their appeal to this court; their appeal was taken upon an imperfect record, which their counsel insisted was sufficient. This court, on inspection of the record, dismissed the appeal, and they have attempted again to appeal. This can not be done.
The appeal is therefore dismissed and the cause remanded.
Ordered accordingly.